Case 7:21-cr-00024-O Document1 Filed 08/13/21 Pageiof2 PagelD1

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA

Vv.

LOVICK HALDON STIKELEATHER (01)

The United States Attorney Charges:

 

a,
ak

IN THE UNITED STATES DISTRICT COURT i

FOR THE NORTHERN DISTRICT OF TEXAS | AUG 13 2021 |
“DISTRICT COURT

  
   
   

 

WICHITA FALLS DIVISION CLERK, U

FILED

 

ayy

 

No, “dT. Qe Ur QU - O

INFORMATION

Count One

Conspiracy to Possess with Intent to Distribute a Controlled Substance

(Violation of 21 U.S.C. § 846)

Beginning on date unknown and continuing until in and around June 30, 2021, in

the Wichita Falls Division of the Northern District of Texas, the defendant, Lovick

Haldon Stikeleather, along with others known and unknown, did knowingly and

intentionally combine, conspire, confederate, and agree to engage in conduct in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(B), namely to possess with intent to distribute 50

grams or more of a mixture and substance containing a detectable amount of

methamphetamine, a schedulelI controlled substance.

Information - Page £

 
Case 7:21-cr-00024-O Document1 Filed 08/13/21 Page 2of2 PagelD 2

In violation of 21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and (b)(I)(B)).

Information - Page 2

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

LAURA G. MONTES
Assistant United States Attorney
Massachusetts State Bar No. 687739
801 Cherry Street, Suite 1700

Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455

    

 
